 J. SULLIVAN & SONS MANUFACTURING CORPORATION54913.By discriminating in regard to the hire and tenure of employment of Joe Steelman,therebydiscouragingmembership in American Federation of Hosiery Workers, AFL,Respondent has engaged and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) and 8 (a) (3) of the Act.14.The aforesaid labor practices are unfair labor practices affecting commerce within themeaning of Section 2 (6) and (7) of the Act.(Recommendations omitted from publication.]J.SULLIVAN & SONS MANUFACTURING CORPORATION,PetitionerandTEXTILE WORKERS UNION OF AMERICA,CIOJ. SULLIVAN &SONSMANUFACTURING CORPORATIONandJ.SULLIVAN &SONSMFG. CORP.INDEPENDENT UNION,Petitioner.Cases Nos. 4-RM-87and4-RC-1789.June 11,1953DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9(c) of theNational Labor Relations Act, a consolidated' hearing was heldbefore Herbert B. Mintz, hearing officer. The hearing officer'srulings2made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connectionwiththis case toa three-member panel[Members Houston, Murdock, andPeterson],Upon the entire record in this case,the Board finds:1.TheEmployer is engaged in commerce within the meaningof the Act.2. The Textile Workers Union, CIO, herein called TWU,assertsthat the J. Sullivan & Sons Mfg. Corp. IndependentUnion, herein called Independent,is not a labor organizationwithin the meaning of the Act. We find no merit in this conten-tion. The constitution and bylaws of the Independent,receivedIThe cases were consolidated for hearing by order of the Regional Director dated March24, 1953.2The hearing officer referred to the Board for ruling the TWU's motion to dismiss the"RC" petition on the grounds that: (1) The Independent is not a labor organization; and (2)acontract between the Employer and TWU operates as a bar. As regards the first andsecond grounds,thismotion is denied for reasons hereinafter stated in paragraphs num-bered,2 and 3 respectively,infra.The TWU further contends that the petition should be dismissed for the reason that theIndependent was not in compliance with Section 9 (f), (g), and (h) of the Act at the time thepetitionwas filedwe find no merit in this contention. The Board has frequently held thatcompliance is a matter for administrative determination and is not a litigable issueFlorence ManufacturingCo., Inc., 92 NLRB 185; Muntz Television, Inc., 92 NLRB 29. Weare, moreover,administratively satisfied that the independent is in compliance105 NLRB No. 65. 550DECISIONSOF NATIONAL'LABOR RELATIONS BOARDin evidence, show clearly that theorganizationexists for thepurposeof representingemployees and dealing with the Employ-er with respecttowagesand working conditions generally.Moreover, the Independent has heldmeetings,adopted theabove constitution, admittedmembers, andappointed temporaryofficers. The fact that the Independent has never actually bar-gainedwith the Employer and the further fact that the Inde-pendent has been functioning informally are not controllingconsiderations.3Accordingly, we find that both the TWU andthe Independent are labororganizationsas defined in Section2 (5) of the Act, and that both claim to represent certain em-ployees of the Employer.43. The TWU has bargained with the Employer since July1949, their first contract runningfrom July 11, 1949, to July 11,1951. In June 1951 the Employer filed an "RM" petition chal-lenging the majority status of the TWU.6 The second contract,although dated and made effective as of July 11, 1951, wasactually executed on December 14, 1951, and expired onNovember 30, 1952. Prior to the contract's expiration, theIndependent, on October 13, 1952, filed an "RC" petition, bywhich it soughtto representthose employees in the unit thenrepresented by TWU. Negotiations toward a new contract tookplace between the Employer and TWU in November 1952, cul-minating in full agreement on all terms of a collective-bar-gaining contract on November 26, 1952. That contract was tobe effective December 1, 1952, and to expire on December 1,1953. However, the contractwas neverreduced to writing andsigned. 6The TWU contends that the accord reached on November 26,1952,constitutesa binding contract which, though not reducedto writing,should bar this proceeding. We findno merit in thiscontention. The record shows that the contract which expiredon November 30, 1952,was not renewedand was not supersededby a new writtensignedcontract.We have consistently heldthat,for an agreementto be considered a bar, it must havebeenreduced to writing andsignedprior to the filing of thepetition sought to be barred.? Neither condition is present9See General Shoe Corp., 90 NLRB 1330, 1354; Union Carbide and Carbon Corp., 89 NLRB460.4Nassau Mutual Fuel Co., Inc , 90 NLRB 1233; Lake County Farm Bureau CooperativeAssn, Inc., 101 NLRB 110.5The TWU moved to dismiss the "RM" petition and the Employer moved to amend Itspetition.As we hereinafter find that the 'RC" petition raises a question concerning rep-resentation, we need not pass upon those motions directed to the "RM" petition.6In setting forth the bargaining history of the Employer and the TWU, we have madereference to our own findings in a prior decision involving the Employer (J Sullivan RcSonsMfg. Corp., 102 NLRB 2). See Salant & Salant, Inc., 92 NLRB 343. It is the practiceof the Board to take notice of its own records and proceedings. Stewart-Warner Corp.,100 NLRB 608. In this connection, TWU moved to "consolidate" or incorporate the recordfrom the prior proceeding involving this Employer into the instant record. Inasmuch asthe record in the prior proceeding has already been evaluated by the Board and as theBoard takes judicial notice of its own proceedings, no useful purpose could be served bygranting such a motion. Accordingly, the motion is denied. Underwood Machinery Co ,79 NLRB 1287; Shell Chemical Corp, 81 NLRB 965.7 American Supplies, Inc., 98 NLRB 692. J. SULLIVAN & SONS MANUFACTURING CORPORATION551herein. First,the agreement can be characterized as, at most,an oral contract,and, second,the Independent's"RC" petitionwas filed prior to any contract presently existing between theEmployer and TWU. Accordingly,we find that the agreementreached on November 26, 1952,does not operate as a bar tothe "RC" petition.'On January 7, 1953, the Board issued a Decision and Order, 9pursuant to charges filed by the TWU, finding a violation ofSection 8(a)(5) of the Act against the Employer.The TWUcontends that the Employer has not complied with the BoardOrder, and that the petitions should not be entertained untilcompliance.We have already passed upon this contention. Inreversing the Regional Director'sdismissal of the instantpetitions,on March 3,1953, the Board said that the Employerhad, in effect,complied with the Board's Order.Accordingly,we reject the TWU's position.Furthermore,we are of theopinion that it will best effectuate the policies of the Act, andpromote the orderly processes of collective bargaining to directan immediate election herein. io4.We find that all production and maintenance employees attheEmployer's Philadelphia, Pennsylvania, plant, excludingfactory clerical employees,office clerical employees,engineer,watchmen, and supervisors as definedin the Act11constitutea unit appropriate for purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.5.The TWU objects to the establishment of any unit at thistime, contending that the present complement of employees isallegedly not a representative or substantial group because theEmployer's production operations will be resumed in the nearfuture.The plant is presently being used by the Employer exclusivelyfor finishing narrow fabric tape. The Employer maintains acomplement of approximately 50 employees. While the Em-ployer once was engaged in weaving narrow fabric tape at thisplant, using 100 employees in that operation,it has not, sinceNovember 1952,had any employees engaged in weaving. Theweaving operation was discontinued at that time, the weavingmachinery sold,and the space used for the weaving operationhas been leased to other companies. Furthermore,there is noindication in the record that the Employer has any intention ofresuming the weaving operation at this plant.Under these cir-cumstances, we can perceive no reason for not directing an im-mediate election among the production and maintenanceemployees presently employed. i2[Text of Direction of Election omitted from publication.],8SeeWeidemann Machine Co., 100 NLRB 124; Michigan Bakeries. Inc , 100 NLRB 658;Weyerhauser Timber Co. 93 NLRB 842,9J SullivanRrSons Mfg. Corp ,supra,10 See Jasper Seating Co , 101 NLRB 322; U.S. Smelting,Refining and Mining Co , 93NLRB 1280; West-Gate Sun Harbor Co., 93 NLRB 830ii The unit was stipulated by the parties.12Chrysler Corp., (DeSoto-Warren Ave. Plant), 81 NLRB 649; Frank Foundries Corp .92 NLRB 1754291555 0 - 54 - 36